The plaintiff and the defendant claimed title each under the same person — the plaintiff as a purchaser under a deed, professing on its face to be made for a valuable consideration paid by the plaintiff, and the defendant as a creditor under a purchase at sheriff's sale, upon an execution posterior in time to the deed to the plaintiff. *Page 73 
The plaintiff insisted on the trial, that the recital in his deed was evidence against the defendant of the payment of the consideration stated in it, but the presiding Judge ruled that it was not evidence thereof against the defendant, whereupon, the plaintiff submitted to a nonsuit and appealed.
The plaintiff in this case claimed title under a conveyance from the former owner, and the defendant set up title as purchaser under an execution against the plaintiff's vendor. It became material for the plaintiff to show that he was a purchaser for value, and he insisted that the acknowledgment in his vendor's deed of a valuable consideration actually received, was proof of the payment of such consideration. The Judge decided that such acknowledgement was not evidence for this purpose against the defendant; and in consequence of this decision, the plaintiff was nonsuited.
The Court consider the decision of the Judge perfectly correct. A deed is evidence against all the world to establish the the fact that such a deed was executed, and, of course, all the legal consequences necessarily resulting from that fact. But when it is offered as evidence of the truth of the         (90) matters recited, acknowledged, or declared in the deed it is then admissible only against parties and privies. When offered against others, it is opposed by one of the best established rules of law, founded on the principles of natural justice, that no one shall be prejudiced byres inter alios acta — by the acts, declarations or conduct of strangers.
PER CURIAM.                           Judgment affirmed.
Cited: Feimster v. McRorie, 34 N.C. 289; Griffin v. Tripp. 53 N.C. 66;Tredwell v. Graham, 88 N.C. 214; Grandy v. Abbott, 92 N.C. 36;Gaylord v. Respass, Ib., 557; Wallace v. Robeson, 100 N.C. 211; Faulconv. Johnston, 102 N.C. 268. *Page 74